Citation Nr: 0007155	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-08 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original evaluation for a 
hypothyroid disability, currently evaluated as 10 percent.  

2.  Entitlement to service connection for a hemorrhoid 
disability.  

3.  Entitlement to an original compensable evaluation for a 
scar disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to June 
1997.  

This appeal arises from a rating decision of February 1998 by 
the Montgomery, Alabama, Regional Office (RO), which assigned 
a 10 percent evaluation for a disability characterized as a 
status post thyroidectomy disorder.  

The issue of an increased original evaluation for a 
hypothyroid disability, currently evaluated as 10 percent, is 
addressed in the Remand portion of the opinion. 


FINDINGS OF FACT

1.  All of the evidence necessary for the equitable 
disposition of the veteran's claim for a scar disability has 
been developed.

2.  A hemorrhoid disability is not shown.  

3.  A scar disability is manifested primarily by a 10.5 
centimeter scar on the anterior portion of the veteran's 
neck.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an original 10 percent evaluation for a 
neck scar disability are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. pt. 4, §§ 4.118, Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a hemorrhoid 
disability.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

The veteran's service medical records (SMRs) do not reflect 
treatment, diagnosis, or complaints of hemorrhoids.  The 
report of a medical examination dated March 1992 shows that 
the results of a hemoccult examination were apparently 
negative.  An SMR dated April 1997 shows that the veteran was 
prescribed Tucks pads and hydrocortisone.  A report of his 
separation medical examination, of the same date, also 
clinically evaluates his anus and rectum as normal.   

The medical evidence subsequent to service shows that the 
veteran was diagnosed with hemorrhoids in the report of his 
January 1998 medical examination.  The examiner of the 
veteran's anus and rectum examination dated May 1998 reported 
that there were no obvious protruded hemorrhoids on 
examination.  There was no obvious fissure identified on 
digital rectal examination.  There was no obvious palpable 
hemorrhoid.  There was voiced tenderness especially at 
approximately 3 and 9 o' clock on examination.  Hemoccult 
secretions were reportedly negative.  

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).

Thus, as the current medical evidence does not show that the 
veteran manifests a current hemorrhoid disability, his claim 
is not well grounded and must be denied.  We note that the 
veteran contends that he was not given rectal examinations, 
and in essence, that the examiners missed his hemorrhoid 
disability.  We also note that the veteran was seen in 
service and prescribed Tucks pads.  However, even if we were 
to give the veteran the benefit of the doubt with regard to 
an in-service incurrence of hemorrhoids, the evidence shows 
only that he previously manifested a hemorrhoid disorder in 
January 1998.  The findings of the May 1998 anus and rectum 
examination do not show that such a diagnosis was made, or 
that there were obvious protruded or palpable hemorrhoids, or 
fissures, nor that they are related to service or to 
continuous symptoms since service.  

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was harmless.  
Cf. Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (where a 
claim is not well grounded, the court should affirm an 
'erroneous' BVA decision on the merits, unless to do so would 
prejudice the appellant).  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A § 5107(a) (West 
1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to advise the claimant of the evidence required to complete 
his application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this duty is not triggered.  In addition, in this case, the 
supplemental statement of the case advised the veteran of the 
requirements of a well-grounded claim.

Therefore, as the current medical evidence of record does not 
show that a hemorrhoid disability is currently manifested, 
the veteran's claim must accordingly fail.   


II.  Entitlement to an original compensable evaluation for a 
scar disability.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

The veteran established service connection for a disability 
characterized as "status post thyroidectomy" in a rating 
action dated February 1998.  The RO initially assigned a 10 
percent rating for the veteran's hypothyroidism disorder.  
The veteran disagreed with that evaluation.  The RO 
subsequently established a noncompensable evaluation for the 
veteran's scar disorder.  

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 7800 contemplates disfiguring scars of the 
head, face or neck.  

Scars that have a complete or exceptionally repugnant 
deformity of one side of the face, or those that exhibit 
marked or repugnant bilateral disfigurement, are evaluated as 
50 percent disabling; those that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, contemplate a 30 percent evaluation.  
Moderate scars that are disfiguring are evaluated as 10 
percent disabling.  Scars that are slight in nature are 
noncompensable under Diagnostic Code 7800.

The results of the veteran's May 1998 rating examination 
reveal that the veteran manifests a well healed surgical 
scar, on the transverse portion of the low anterior neck.  It 
measured 10.5 centimeters in length.  There was no ulceration 
or depression, or obvious loss of underlying tissue.  There 
was also no inflammation or edema.  The scar was described by 
the examiner as "obvious, but not causing any gross 
disfigurement."  There was no adherence to the underlying 
structures or abnormal texture, and no tenderness.  There was 
some mild reduced pinprick sensation in the immediate 
sensation of the scar.  

Although the evidence does not show that a gross 
disfigurement is present, we find that the evidence of the 
veteran's scar disability shows that it most closely 
approximates a 10 percent evaluation.  38 C.F.R. § 4.7 
(1999).  That is, the veteran has a 10.5 centimeter scar on 
the front portion of his neck that is obviously visible.  
However, we also find that a greater evaluation is not 
warranted.  Although the veteran's scar is obvious, there is 
no evidence supporting a severe scar disability, or one that 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles, so that a 30 percent evaluation is 
warranted.  In addition, we do not find any evidence to show 
that the veteran's scar is complete or an exceptionally 
repugnant deformity of one side of the face, or that it 
exhibits marked or repugnant bilateral disfigurement, so that 
a 50 percent evaluation is warranted.  In fact, the examiner 
of his May 1998 VA rating examination specifically found that 
although the scar was obvious, it was not causing any gross 
disfigurement.  Thus, an evaluation greater than 10 percent 
for a scar disability is simply not warranted by the evidence 
of record.  

Finally, we also note that review of the record does not 
reveal that the RO expressly considered referral of this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the above for assignment of an extraschedular 
evaluation commensurate with average earning capacity 
impairment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1998) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.


ORDER

Entitlement to service connection for a hemorrhoid disability 
is denied.  

Entitlement to an original 10 percent evaluation for a scar 
disability is granted.




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

We note that the examiner of the veteran's May 1998 
examinations noted that the veteran was to have a repeat CBC 
when he was evaluated by his private physician or 
endocrinologist for his hypothyroidism disorder.  However, 
our review of the claims file does not reflect that those 
reports are associated with the record.  Because we determine 
that review of those records could be of significant 
probative before further appellate consideration of the 
veteran's claim, we conclude that a Remand for those records 
is necessary.  

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all private physicians he has seen for 
his thyroid disorder, and then attempt to 
obtain those records, after obtaining the 
duly authorized releases.  If these 
attempts are unsuccessful, the RO shall 
document the unsuccessful attempts and 
associate the documentation with the 
veteran's claims folder.  

2.  After association of these records, 
if any, with the veteran's claims file, 
the RO shall next schedule a records 
review and endocrinological examination, 
with and provide the examiner with the 
veteran's claims folder and a copy of 
this Remand.  

3.  The examiner shall review the 
veteran's records, in conjunction with 
the examination, and determine whether 
the veteran manifests:  (1) cold or heat 
intolerance, (2) muscle weakness, 
(3) cardiovascular involvement, 
bradycardia, or tachycardia, (4) mental 
disturbance, sleepiness, or emotional 
instability, or (5) weight loss or gain.  
The specialist shall also conduct all 
studies necessary to evaluate the 
severity of the veteran's thyroid 
disorder.   

4.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  The RO should 
then review the veteran's claim, and 
determine whether it can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.  The Board expresses its gratitude in 
advance to the RO for its assistance in completing the above 

development, and we trust that it will attend to this 
development in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


